J-A13014-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: R.H., A MINOR                          IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: L.H., NATURAL MOTHER               No. 1903 WDA 2014


                   Appeal from the Order October 21, 2014
              in the Court of Common Pleas of Allegheny County
                     Orphans’ Court, at No(s): TPR 017-14

IN RE: K.B., A MINOR,                         IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: L.H., NATURAL MOTHER               No. 1904 WDA 2014


                   Appeal from the Order October 21, 2014
              in the Court of Common Pleas of Allegheny County
                     Orphans’ Court, at No(s): TPR 018-14

IN RE: L.H., A MINOR,                         IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: L.H., NATURAL MOTHER               No. 1905 WDA 2014


                   Appeal from the Order October 21, 2014
              in the Court of Common Pleas of Allegheny County
                     Orphans’ Court, at No(s): TPR 019-14

BEFORE: PANELLA, J., SHOGAN, J., and OTT, J.

MEMORANDUM BY PANELLA, J.                           FILED JULY 27, 2015

     L.H. (“Mother”) appeals from the orders entered on October 21, 2014,

in the Court of Common Pleas of Allegheny County, involuntarily terminating

her parental rights to her female child, L.H., born in April 2006, to her

female child, R.H., born in September 2007, and to her female child, K.B.,
J-A13014-15


born in August 2009, (collectively “the Children”), pursuant to 23 Pa.C.S.A.

§ 2511(a)(2), (8), and (b).1 We affirm.

      The record reveals the relevant factual and procedural history, as

follows. Mother is the natural mother of L.H., R.H., and K.B. The Allegheny

County Office of Children, Youth, and Families (“CYF”) became familiar with

the family in 2011, when Mother was involved in an accident and became

homeless. Mother spent time in the hospital as well as with the Children in

hotels and in the home of her mother. At the time, Mother admitted to a

history of drug and alcohol abuse and mental health issues.      CYF assisted

the family with intervention and services, and the case was closed on

October 19, 2011.

      CYF became involved again with the family on January 2, 2012.

Mother once again admitted to her history of drug and alcohol abuse and

mental health concerns, and Mother reported that she had been charged

with vehicular homicide because of a car accident in 2011. Mother offered a

friend, L.P., as a potential placement resource for the Children. As the case

against Mother was screened out, no action was taken by CYF.




1
  J.H., who was married to Mother from July 14, 2002 to September 7, 2010,
is the father of L.H. and R.H. J.B., who signed an acknowledgment of
paternity on September 23, 2009, is the father of K.B.               J.H. filed
consolidated concurrent appeals at 1922 WDA 2014 and 1923 WDA 2014 in
regard to the involuntary termination of his parental rights to L.H. and R.H.,
of which we dispose in a separate memorandum. J.B. did not file an appeal
in regard to the termination of his parental rights to K.B.

                                     -2-
J-A13014-15


      In March 27, 2012, CYF again became involved with the family due to

concerns   regarding   the   placement     of   the   Children   with   Maternal

Grandmother.    Mother had previously alleged that Maternal Grandmother

had been abusive to Mother as a child, and Mother was struggling with her

ongoing drug and alcohol addiction and her mental health issues. CYF was

unable to reach Mother for eleven days, and, on March 30, 2012, CYF

removed the Children from Maternal Grandmother’s home by CYF and placed

them in foster care.

      Mother was incarcerated at the Allegheny County Jail from April 8,

2012 until April 17, 2012, due to a domestic dispute with her paramour.

Following her release, Mother was hospitalized due to injuries she received

during the altercation with her paramour. The Children’s fathers were not

located at the time, and thus were not considered as placement options.

CYF filed Petitions for Dependency and the orphans’ court adjudicated the

Children dependent on May 24, 2012. The Children were placed in the care

of L.P., (“Foster Mother”) where they remain to date.

      A Family Service Plan (“FSP”) was developed for Mother.           Mother’s

goals were to achieve and maintain recovery from drug and alcohol

problems; stabilize her mental health; complete a domestic violence

prevention program; supervise the Children at all times; maintain contact

and cooperate with CYF and service providers; maintain visitation with the

Children; obtain and maintain housing and ensure supervision of the

Children; and refrain from criminal activity; and address legal obligations.

                                     -3-
J-A13014-15


      Mother pled guilty to vehicular homicide, involuntary manslaughter,

DUI, and four related traffic violations because of the car accident in January

2011. On June 15, 2013, Mother was incarcerated to serve her sentence at

SCI-Muncy.    Mother was granted parole on September 15, 2014, with an

effective date of on or after November 11, 2014. Prior to her incarceration

at SCI Muncy, Mother had been arrested and incarcerated five times.

      At the termination hearing, the orphans’ court heard testimony from

CYF Adoption/Direct Service Caseworker, Wendy Lyons, Neil Rosenblum,

Ph.D., J.H., Mother, J.B., and Catholic Charities Worker, Mary Beth Paterno.

Ms. Lyons testified concerning Mother’s use of cocaine, addiction to pain

medication, and Mother’s alcohol-related vehicular homicide case.      Mother

had participated in a number of drug and alcohol treatment programs prior

to her incarceration. These programs included Crisis, Gateway, Power, Holy

Family Services, Cove Forge, and Turning Point. None worked.

      It was not until Mother entered a drug and alcohol treatment program

at SCI-Muncy that she was able to achieve sobriety.        Mother had never

demonstrated any sustained period of sobriety outside this type of

structured residential setting.

      Mother was also ordered to stabilize her mental health. She admitted

that she had a history of mental health issues dating back to her teens and

had been more recently diagnosed with severe depression and post-

traumatic stress disorder. Mother attended counseling at the Irene Stacey

Treatment Clinic from 2008 until 2011 inconsistently. Mother was asked to

                                     -4-
J-A13014-15


reconnect with the agency, but did not do so. Mother was also an inpatient

at the Irene Stacey Treatment Center in Butler from December 16, 2012

until December 18, 2012.

      The CYF record reflected that there has been domestic violence

throughout the history of the case. Mother had a PFA against J.H. in August

2007, and Mother went to jail in 2012, due to a domestic violence dispute.

Under her FSP, Mother was mandated to enroll and complete a domestic

violence prevention program, a task she did not complete until June 2, 2014,

while in prison.

      On January 8, 2013, Dr. Rosenblum evaluated Mother. He found that

she had started abusing drugs at the age of thirteen and continued into her

adulthood. Dr. Rosenblum became aware of Mother’s long history of mental

health problems, arrests and incarcerations, dysfunctional relationships with

men and personality disorders. Dr. Rosenblum’s prognosis for Mother being

able to alter her lifestyle and to improve in the areas of her adjustment is

very guarded at best.      Dr. Rosenblum’s prognosis for reunification is

guarded.

      On January 8, 2013, Dr. Rosenblum also completed an evaluation of

Foster Mother and the Children. In Dr. Rosenblum’s opinion, Foster Mother

has done an outstanding job. He found that a strong bond exists between

the Children and Foster Mother. Dr. Rosenblum testified that termination of

Mother’s parental rights will have a positive value in this case.     In Dr.

Rosenblum’s opinion, adoption is the permanency goal that will provide the

                                    -5-
J-A13014-15


Children with continuity of care and the opportunity to progress in their

adjustment in the supportive environment provided by Foster Mother.

        On February 7, 2014, CYF filed Petitions for Involuntary Termination of

Parental Rights of Mother to the Children. Mother was officially served the

petition on February 21, 2014, while incarcerated at SCI-Muncy.               The

orphans’ court held hearings on July 11, 2014 and October 10, 2014. On

October 21, 2014, the orphans’ court entered orders terminating Mother’s

parental rights to the Children.

        On November 18, 2014, Mother filed timely notices of appeal, along

with concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).         This Court sua sponte consolidated

Mother’s appeals at 1903 WDA 2014, 1904 WDA 2014, and 1905 WDA 2014.

        Mother raises a single claim for our review: “Whether the trial court

abused its discretion and/or erred as a matter of law in concluding that

termination of natural mother’s parental rights would serve the needs and

welfare of the Children pursuant to 23 Pa.C.S.A. §2511(b)?” Mother’s Brief

at 9.

        We consider Mother’s claim mindful of our well-settled standard of

review.

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an

                                       -6-
J-A13014-15


      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to sections 2511(a)(2), (8), and (b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                      ***


                                      -7-
J-A13014-15


           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                     ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (8), and (b).

     Mother concedes that there is competent, clear and convincing

evidence in the record to support the orphans’ court’s termination of her

parental rights under Sections 2511(a)(2) and (8).        On appeal, Mother

presents no argument with respect to Section 2511(a).          Thus, she has

waived any challenge to the sufficiency of the evidence with regard to


                                    -8-
J-A13014-15


Section 2511(a).    See Chapman-Rolle v. Rolle, 893 A.2d 770, 774 (Pa.

Super. 2006).

      We next review the termination orders pursuant to Section 2511(b),

which focuses on whether the termination of Mother’s parental rights would

best serve the developmental, physical, and emotional needs and welfare of

the Children.

      With respect to the bond analysis pursuant to Section 2511(b), our

Supreme Court confirmed that, “the mere existence of a bond or attachment

of a child to a parent will not necessarily result in the denial of a termination

petition.”   In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). The T.S.M. Court

quoted with approval, as follows.

      [A]s Judge Tamilia eloquently observed while speaking for the
      [Superior] court, it is “an immutable psychological truth” that
      “[e]ven the most abused of children will often harbor some
      positive emotion towards the abusive parent.” In re K.K.R.-S.,
      958 A.2d 529, 535 (Pa. Super. 2008). Thus, Judge Tamilia
      cautioned against denying termination of parental rights based
      solely on the fact that a child has an attachment to the parent:
      “The continued attachment to the natural parents, despite
      serious parental rejection through abuse and neglect, and failure
      to correct parenting and behavior disorders which are harming
      the children cannot be misconstrued as bonding.” Id. at 535
      (quoting In re Involuntary Termination of C.W.S.M., 839
A.2d 410, 418 (Pa. Super. 2003) (Tamilia, J., dissenting)).

In re T.S.M., 71 A.3d at 267 (footnote omitted). Further, the T.S.M. Court

observed “[c]hildren are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .




                                      -9-
J-A13014-15


the result, all too often, is catastrophically maladjusted children.”      Id. at

269.

       In the instant case, the orphans’ court found that the Children have a

strong bond with Mother. However, it noted that its recognition of the bond

between Mother and the Children does not end the court’s inquiry.             The

orphans’ court looked to Dr. Rosenblum’s testimony that the Children have

experienced considerable stress, confusion, and trauma stemming from

Mother’s inability to care for them. Evidence showed that Mother had been

incarcerated since 2013 after pleading guilty to vehicular homicide and

numerous other charges related to the 2011 alcohol-related motor vehicle

collision.

       In addition, prior to Mother’s incarceration, she failed to follow through

with much needed substance abuse and mental health treatment. The two

older children have also stated that they feel safer with Foster Mother, and

that Foster Mother takes care of them better than anyone else.                Dr.

Rosenblum opined in his reports and testimony that the Children need

stability in their lives and that the termination of Mother’s parental rights will

benefit the Children by ensuring that their need for stability, safety,

predictability and security is fulfilled.

       We find that there was competent evidence to support the orphans’

court’s decision that termination of Mother’s parental rights best serves the

Children’s developmental, physical, and emotional needs and welfare. Thus,


                                       - 10 -
J-A13014-15

we discern no abuse of discretion or error of law as to its termination of

Mother’s parental rights pursuant to Section 2511(b).

      Accordingly, we affirm the orphans’ court’s orders terminating Mother’s

parental rights to Children.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/27/2015




                                   - 11 -
J-A13014-15




              - 12 -